-ldb~>N

\OQQ\IC\U\

10
ll
12
13
14
15
16
17

19
20
21
22
23
24
25
26
27
28

 

 

Case 3116-cv-00670-MMD-CBC Document 47 Filed 05/02/19 Page 1 of 3

AARON D. FORD
Attomey General
ROBERT W. DELONG, Bar No. 10022
Deputy Attomey General
State of Nevada
Bureau of Litigation
Public Safety Division
100 N. Carson Street
Carson City, NV 89701-4717
Tel: (775) 684-l 120
E-mail: rdelong@ag.nv.gov

Attorneys for Defendants Stacy
Barret, Jay Barth, James Dzurenda,
Dwight Neven, Jason Satterly,
and Anthony Warren
UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

JOHN MELNIK,
Case No. 3:16-cv-00670-MMD-CBC

P|aintiff,

vs. MOTION FOR EXTENSION OF TIME
TO RESPOND TO INTERROGATORIES
JAMES DZURENDA, et a|., SUBMITTED TO DEFENDAI\'T DZURENDA
(Third Request)
Defendants.

 

Defendant James Dzurenda, by and through counse|, Aaron D. Ford, Attom¢:y General of the
State of Nevada, and Robert W. DeLong, Deputy Attomey General, hereby move to extend the deadline
to respond to Plaintiff’ s interrogatories submitted to Defendant Dzurenda on February 26, 2019. Defendant
respectfully requests an additional seven (7) days to respond because Defendant Dzurenda has still not
had an opportunity to provide a final review of the responses. This motion is made and based upon the
following memorandum of points and authorities and all of the pleadings and papers on file herein.

MEMORANDUM OF POINTS AND AUTHORITIES

This is Defendant’s third request for an extension of time to respond to Plaintift’s
interrogatories Pursuant to Fed. R. Civ. P. 6(b)(l)(A), Defendant requests this seven (7) day extension
to allow time to properly respond to each of the requests. This case recently has been reassigned to

undersigned counsel, and Defendant Dzurenda has still not had an opportunity to conduct a final review

l

 

\OQ°\|C’\'J\-l>b-|N-‘

 

 

Case 3:16-cv-00670-MMD-CBC Document 47 Filed 05/02/19 Page 2 of 3

of the responses. Defendant Dzurenda has been traveling because the legislature is currently in session.
Defendant respectfully requests an additional seven (7) days to respond to allow for the proper review
and verification of the responses. If` this motion is granted, the new deadline to respond would be
Thursday, May 9, 2019. Defendant asserts that good cause exists for this Court to enlarge the time allowed
for him to respond.

This request is made in good faith and not for the purpose of delay. Defendant respectfully
submits that none of the parties will be prejudiced by the extension of time sought.

DATED this 2nd day of May, 2019.

AARON D. FORD
Attomey General

_/., Q 5 p>
By: / W 60 f/",.///
ROBERT W. DELONG
Deputy Attomey General
State of Nevada
Bureau of Litigation
Public Safety Division

S SO ORDERED

 

U. GISTRATEJUDGE

DATED; 6/(€/ ZOZQ

 

 

 

\o®\lQ\M-PWN-'

QQ\IG\'J\~PWN'-‘O\DQQ\IQ\Lh-§WN°_Q

 

 

 

Case 3:16-cv-00670-MN|D-CBC Document 47 Filed 05/02/19 Page 3 of 13

CERTIFICATE OF SERVICE
1 certify that l am an employee of the Office of the Attomey General, State of Nevada, and that
on this 2nd day of May, 2019, l caused to be deposited for mailing in the U.S. Mni| a copy of the
foregoing, MOTION FOR EXTENSION OF TIME TO RESPOND TO INTERROGATORIES
SUBMITTED TO DEFENDANT DZURENDA (Third Request), to the following:

John Melnik, #30576
High Desert State Prison
P.O. Box 650

lndian Springs, NV 89070

C:/l/¢c ne 414

An employee of the 17
Office of the Attomey General

 

